Citation Nr: 1757680	
Decision Date: 12/13/17    Archive Date: 12/28/17

DOCKET NO.  13-23 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Vocational Rehabilitation and Employment Division at the Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to additional vocational rehabilitation and employment benefits under the provisions of Chapter 31, Title 38, of the United States Code.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1963 to July 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 determination by the Vocational Rehabilitation and Employment Division of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  In that determination, the Veteran was notified that he completed his objectives for his independent living plan and that, therefore, his VA vocational rehabilitation and employment services program was completed, and his case was placed in rehabilitated status.  

In March 2014, the Veteran presented sworn testimony during a Board hearing before a Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.  

In July 2016, the Board notified the Veteran that the Veterans Law Judge who conducted the March 2014 hearing was no longer employed at the Board and that the Veteran had the right to another Board hearing.  In an August 2016 correspondence, the Veteran declined a hearing before a different Veterans Law Judge. 

In September 2016, the Board remanded the Veteran's claim for further evidentiary development.  

The Board notes that the Veteran's claim has been adjudicated as a claim for entitlement to vocational rehabilitation and independent living services; however, the Board has recharacterized the claim on appeal to more accurately reflect the nature and scope of the Veteran's claim.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is currently service-connected for residuals, crush injury, of the right foot (rated 30 percent disabling) and major depressive disorder (rated 70 percent disabling.

The Veteran claims that he was not afforded the ability to complete his vocational rehabilitation and employment course of study.  See appellant's brief dated September 2017.  To this end, the Veteran's basic eligibility for vocational rehabilitation and employment benefits is not in dispute; the issue in this case is whether he is entitled to additional vocational rehabilitation and employment benefits.

The purpose of vocational rehabilitation services is to enable veterans with service-connected disabilities to achieve maximum independence in daily living and, to the maximum extent feasible, to become employable and to obtain and maintain suitable employment.  38 U.S.C. §§ 3100, 3101 (2012); 38 C.F.R. §§ 21.35 (b), 21.70, 21.71 (2017).  A veteran is entitled to participate in a rehabilitation program under Chapter 31 if he or she has a service-connected disability or combination of disabilities rated at 20 percent or more and is determined by the Secretary to be in need of rehabilitation because of an employment handicap.  38 U.S.C. § 3102 (2012); 38 C.F.R. § 21.40 (a) (2017).

VA defines an employment handicap as an impairment of a veteran's ability to prepare for, obtain, or retain employment consistent with his abilities, aptitudes, and interests.  The impairment must result in substantial part from one or more service-connected disabilities.  38 U.S.C. § 3101 (1); 38 C.F.R. §§ 21.35, 21.51.  The service-connected disabilities must have an identifiable, measurable, or observable causative effect on a veteran's overall vocational impairment, but need not be the sole or primary cause of the employment handicap.  38 C.F.R. § 21.51.  In each case in which an employment handicap is found, a separate determination must be made with respect to whether that impairment constitutes a "serious employment handicap."  38 U.S.C. § 3106 (a) (2012); 38 C.F.R. § 21.52 (a) (2017).  

A veteran shall be provided a program of independent living (IL) services if it is determined that a she has a serious employment handicap under 38 C.F.R. § 21.40 (b), resulting in substantial part from a service-connected disability, and that achievement of a vocational goal is not feasible.  Such program is designed to enable the veteran to achieve maximum independence in daily living.  See 38 U.S.C. §§ 3104, 3109, 3120. 

Services and assistance that may be provided pursuant to an IL program include "services necessary to enable a Veteran to achieve maximum independence in daily living."  38 U.S.C. §§ 3104 (15); 38 C.F.R. § 21.76 (a).  The duration of the independent living services program may not exceed 24 months unless the counseling psychologist finds that an additional period of up to 6 months would enable the Veteran to substantially increase his or her level of independence in daily living.  The concurrence of the Vocational Counseling and Rehabilitation Officer in this finding is required.  38 U.S.C. § 3105 (d); 38 C.F.R. § 21.76 (b).

The term "independence in daily living" means the ability of the veteran, without the services of others or with a reduced level of the services of others, to live and function within the family or community.  38 C.F.R. § 21.160 (b).  

Services which may be authorized as part of an Individual Independent Living Program (IILP) include: (1) any appropriate service which may be authorized for a vocational rehabilitation program; and, (2) independent living services offered by approved independent living centers and programs which are determined to be necessary to carry out the plan including: (i) evaluation of independent living potential; (ii) training in independent living skills; (iii) attendant care; (iv) health maintenance programs; and, (v) identifying appropriate housing accommodations.  38 C.F.R. § 21.160 (d). 

Under 38 C.F.R. § 21.90 , the purpose of an Individualized ILP (IILP) is to identify the steps through which a veteran, whose disabilities are so severe that a vocational goal is not currently reasonably feasible, can become more independent in daily living within the family and community.

The Veteran has a long and extensive history with vocational rehabilitation and employment services dating back to 1997.  See counseling record, narrative report dated August 2010.  In April 2012 and October 2012 letters, vocational rehabilitation and employment services informed the Veteran that his disabilities made it unreasonable to expect that he could use the program to get and keep competitive employment, but that he was a viable candidate of independent living services.  Thereafter, in March 2012, the Veteran was found to have an employment handicap, serious employment handicap (SEH), and was found that he was no reasonably feasible for employment.  Additionally, at that time a vocational rehabilitation counselor (VRC) developed an individualized independent living plan with the Veteran.  Services provided as part of this plan included the purchases of raised toilet, super pole, pool handrails, DSL camera, laptop computer; referrals for a sleep study and dental service; and one "one noncredit photography class for an avocational interest."  The items and service listed in the individualized independent living plan were identified in a previous independent living comprehensive evaluation, which found that such items and service were necessary to address the Veteran's independent living.   

A February 2013 independent living monthly report indicated that all the objections of the IILP were completed and therefore, the Veteran's case was recommended for rehabilitation. 

In April 2013, the Veteran was notified the vocational rehabilitation and employment services informed the Veteran that he had successfully completed his program of independent living rehabilitation services and he was declared rehabilitated.  

In May 2013, the Veteran disagreed with his rehabilitated status.  Specifically, he asserted that he should be entitled to continue in IILP and receive additional training in photography courses, to include necessary equipment in the field of photography required for gainful employment.

The Board notes that a veteran shall be determined to be rehabilitated to the point of employability when he is employable in an occupation for which a vocational rehabilitation program has been provided under 38 U.S.C. Chapter 31.  38 C.F.R. §§ 21.35 (e), 21.283 (2017).  Rehabilitation to the point of employability may include the services needed to evaluate and improve a veteran's ability to undertake training; and train him to the level generally recognized as necessary for entry into employment in a suitable occupational objective.  38 C.F.R. § 21.72.  Where a particular degree, diploma, or certificate is generally necessary for entry into the occupation, a veteran shall be trained to that level.  Id. 

The purpose of "rehabilitated" status is to identify those cases in which the goals of a rehabilitation program or a program of employment services have been substantially achieved.  38 C.F.R. § 21.196 (a).  A veteran's case shall be assigned to "rehabilitated" status from employment services status when his case meets the criteria for rehabilitation contained in 38 C.F.R. § 21.283 (2017).

Furthermore, during the March 2014 Board hearing, the Veteran, through his representative, asserted that he should be entitled to additional photography courses pursuant to 38 C.F.R. § 21.76 (b), because he submitted a statement from his psychiatrist recommending that he further pursue photography courses as they enable him to reach independent daily living.  Additionally, the Veteran indicated that during the course of his appeal, he was service-connected for a major depressive disorder, currently rated 70 percent disabling, which has not been taken into account in consideration of whether he should receive additional training.

The Board notes that since the April 2013 statement of the case was issued, the Veteran has been awarded service connection for a major depressive disorder, currently rated 70 percent disabling.  See rating decisions dated March 2014 and August 2015.  While the RO is presumed to have reviewed all of the evidence in making its decision, Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000), the Board finds no indication that it addressed whether the Veteran's now service-connected psychiatric disorder coupled with the above-mentioned statement from his psychiatrist warrants additional training in light of 38 C.F.R. § 21.76 (b).  As consideration of such is central to the Veteran's claim, the Board finds that a remand is necessary for the AOJ to explicitly address this issue in the first instance. 

Finally, the evidence reflects that the Veteran is in receipt of Social Security Administrative (SSA) benefits; however, such records have not been associated with the claims file.  As these records are potentially pertinent to his pending claim, the Board finds that upon remand, such records should be obtained.  

Accordingly, the claim is REMANDED for the following action:

1.  Contact the Social Security Administration and obtain a copy of that agency's decision concerning the Veteran's claim for disability benefits, including any medical records relied upon to make the decision.  All efforts to obtain these records must be documented.

2.  Thereafter, readjudicate the claim of entitlement to additional vocational rehabilitation and employment benefits under the provisions of Chapter 31, Title 38, of the United States Code, to include specific consideration of the effect of his now service connected major depressive disorder on the determination as to whether he is entitled to the vocational rehabilitation and employment benefits he seeks.  If any benefit sought on appeal remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order. 


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).


